160 U.S. 128 (1895)
STREEP
v.
UNITED STATES.
No. 623.
Supreme Court of United States.
Argued October 30, 31, 1895.
Decided December 2, 1895.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
*132 Mr. Charles C. Lancaster, (with whom was Mr. Frank W. Angel on the brief,) for plaintiff in error.
Mr. Assistant Attorney General Dickinson for defendants in error.
MR. JUSTICE GRAY, after stating the case, delivered the opinion of the court.
Only two of the questions argued in this court are presented by the exceptions taken at the trial.
One subject of exception was the refusal of the court to instruct the jury, as requested by the defendant, that they could not infer a scheme to defraud from the circulars themselves, but must be satisfied from the evidence that there was such a scheme. That instruction was rightly refused as immaterial. The court had already instructed the jury, without exception by the defendant, that they need not, under this indictment, be satisfied that there was a scheme to defraud; that the statute spoke of a scheme to defraud, and also of a scheme to sell counterfeit money; that the indictment charged a scheme to sell counterfeit money, and it was a scheme to sell counterfeit money that the jury must find to have been devised by the accused. The statute, in very words as well as in manifest intent, applies to any person who devises either a scheme to defraud, or a scheme to sell counterfeit money or counterfeit obligations of the United States, provided the scheme is intended to be effected, and is effected, by communications *133 through the post office. This indictment charged, not a scheme to defraud, but a scheme to sell counterfeit obligations of the United States; and, therefore, no proof of a scheme to defraud was necessary to support it.
Upon the question whether there had been such a "fleeing from justice," by the defendant, as to take the case out of the statute of limitations, the only point taken at the trial was that there must have been a fleeing from the justice of the United States, and not from the justice of any State. No exception was taken to the sufficiency of the whole evidence to prove that there had been a fleeing from the justice of the State of New York, or to the statement of that evidence in the instructions of the court to the jury.
By section 1045 of the Revised Statutes, it is provided that "nothing in the two preceding sections" (one of which, as amended in 1876, requires the indictment, in such a case as this, to be found within three years after the commission of the offence) "shall extend to any person fleeing from justice."
The statute, while laying down the general rule that charges of crime shall be formally presented within a limited time after the act complained of, expressly excepts from that rule the case of "any person fleeing from justice." It is unnecessary, for the purposes of the present case, to undertake to give an exhaustive definition of these words; for it is quite clear that any person who takes himself out of the jurisdiction, with the intention of avoiding being brought to justice for a particular offence, can have no benefit of the limitation, at least when prosecuted for that offence in a court of the United States.
In order to constitute a fleeing from justice, it is not necessary that the course of justice should have been put in operation by the presentment of an indictment by a grand jury, or by the filing of an information by the attorney for the government, or by the making of a complaint before a magistrate. It is sufficient that there is a flight with the intention of avoiding being prosecuted, whether a prosecution has or has not been actually begun. Chief Justice Ellsworth so held. *134 Williams's case, cited in United States v. Smith, (1809) 4 Day, 121, 125. And there can be no doubt that, in this respect, section 1045 of the Revised Statutes must receive the same construction that has been given to section 5278 by this court, saying: "To be a fugitive from justice, in the sense of the act of Congress regulating the subject under consideration, it is not necessary that the party charged should have left the State in which the crime is alleged to have been committed, after an indictment found, or for the purpose of avoiding a prosecution anticipated or begun, but simply that having within a State committed that which by its laws constitutes a crime, when he is sought to be subjected to its criminal process to answer for his offence, he has left its jurisdiction and is found within the territory of another." Roberts v. Reilly, 116 U.S. 80, 97.
Nor is it necessary, in order to satisfy the terms of the statute now before us, that the fugitive should have the intention of fleeing from justice às administered by any particular court, or system of courts, having criminal jurisdiction over the territory where the act supposed to have been criminal was committed.
The statute speaks generally of "fleeing from justice," without restriction either to the justice of the State, or to the justice of the United States. A person fleeing from the justice of his country is not supposed to have in mind the object of avoiding the process of a particular court, or the question whether he is amenable to the justice of the nation or of the State, or of both. Proof of a specific intent to avoid either could seldom be had; and to make it an essential requisite would often defeat the whole object of the provision in question.
In the Constitution, laws and treaties of the United States, the words "fleeing from justice," or "fugitive from justice," have not been used as of themselves implying a flight from the justice of the nation only.
Section 1045 of the Revised Statutes is a reënactment of the corresponding proviso in the first Crimes Act of the United States: "Provided, that nothing herein contained *135 shall extend to any person or persons fleeing from justice." Act of April 30, 1790, c. 9, § 32; 1 Stat. 119.
At the time of the passage of that act, the only use, in the Constitution or statutes of the United States, of the words "flee from justice," was in article 4, section 2, of the Constitution, concerning persons charged with crime in one State and found in another State of the Union. And the earliest act passed by Congress in execution of that provision of the Constitution used, both in the title and in the enacting clause, the general words "fugitive from justice," as applicable to that class of cases. The whole title of that act, so far as it related to this subject, was "An act respecting fugitives from justice." Act of February 12, 1793, c. 7; 1 Stat. 302. And that part of the act is reënacted in section 5278 of the Revised Statutes.
The treaties made by the United States with foreign countries, for the extradition of persons accused of crime, make no distinction between crimes against one of the States of the Union and crimes against the United States. By successive treaties between the United States and Great Britain, for instance, each nation engages to "deliver up to justice all persons" who, being charged with certain crimes committed within the jurisdiction of either nation, seek an asylum in the country of the other. Treaties of 1794, art. 27; 1842, art. 10; 8 Stat. 129, 576. There can be no doubt that these treaties apply to all offences of the kinds specified, committed within the territorial jurisdiction of the United States, even if cognizable only in the courts of the several States. United States v. Rauscher, 119 U.S. 407, 430.
From these considerations, our conclusion is that, in order to constitute "fleeing from justice," within the meaning of section 1045 of the Revised Statutes, it is not necessary that there should be an intent to avoid the justice of the United States; but it is sufficient that there is an intent to avoid the justice of the State having criminal jurisdiction over the same territory and the same act.
The only case cited at the bar which restricts the effect of this section to persons fleeing from the justice of the United States, is United States v. O' Brian, 3 Dillon, 381, which appears *136 to us to have proceeded upon too narrow a construction of the section, inconsistent alike with its words and with its purpose.
Judgment affirmed.